Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2008

USA v. Zuniga-Torres
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3915




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Zuniga-Torres" (2008). 2008 Decisions. Paper 261.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/261


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT



                                      No. 07-3915



                           UNITED STATES OF AMERICA

                                           v.

                             VICENTE ZUNIGA-TORRES
                                a/k/a “PRETTY BOY”

                                 Vicente Zuniga-Torres,

                                                           Appellant



                    On Appeal from the United States District Court
                              for the District of New Jersey
                               (D.N.J. No. 07-cr-00227-1)
                    District Judge: The Honorable Jerome Simandle


                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 31, 2008

             BEFORE: McKEE, NYGAARD, and SILER,* Circuit Judges.

                               (Filed: November 5, 2008)




        *The Honorable Eugene E. Siler, Jr., Senior Circuit Judge for the United States
Court of Appeals for the Sixth Circuit, sitting by designation.
                               OPINION OF THE COURT


SILER, Circuit Judge.

       Appellant, Vicente Zuniga-Torres, entered into a plea agreement with the

Government, whereby he agreed to plead guilty to one count of conspiracy to distribute

500 grams or more of cocaine. The District Court sentenced him to 57 months’

incarceration and five years of supervised release. We will affirm.

       Because we write exclusively for the parties who are familiar with the facts and the

proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386
U.S. 738 (1967), Zuniga-Torres’s counsel has examined the record, concluded that there

are no non-frivolous issues for review, and has requested permission to withdraw.

       We, too, have thoroughly examined the record and can find no non-frivolous

issues to be raised in this appeal. Hence, we will affirm the judgment of the District

Court and grant counsel’s motion to withdraw.




                                             2